        
EXHIBIT 10.2


TAX RECEIVABLE AGREEMENT
This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of March 6, 2017, is hereby entered into by and among Hamilton Lane
Incorporated, a Delaware corporation (the “Corporation”), Hamilton Lane
Advisors, L.L.C., a Pennsylvania limited liability company (“HLA”), and each of
the HLA Members (as defined below).
RECITALS
WHEREAS, the HLA Members hold units of membership interest in HLA (“Units”),
which is treated as a partnership for United States federal income tax purposes;
WHEREAS, certain persons are selling on the date hereof a portion of such Units
(the “Initial Sale”) to the Corporation, pursuant to the transactions described
in the registration statement on Form S-1 publicly filed with the Securities and
Exchange Commission on February 1, 2017 (Registration No. 333-215846), as
amended prior to the date hereof, including the initial public offering of
shares of Class A common stock (the “Class A Shares”) by the Corporation (the
“IPO”);
WHEREAS, the Corporation will become the managing member of, and will hold Units
in, HLA;
WHEREAS, the Units other than those owned by the Corporation are exchangeable
with the Corporation in certain circumstances for Class A Shares in the
Corporation and/or cash pursuant to the Exchange Agreement;
WHEREAS, HLA and certain direct and indirect Subsidiaries treated as
partnerships for United States federal income tax purposes will have in effect
an election under section 754 of the Internal Revenue Code of 1986, as amended
(the “Code”), for the Taxable Year of the IPO Date and for each other Taxable
Year in which an exchange by a Partner of Units and Class B common stock of the
Corporation (the “Class B Shares”), if any, for Class A Shares and/or cash
occurs, which election is intended to result in an adjustment to the tax basis
of the assets owned by HLA and such Subsidiaries, solely with respect to the
Corporation, at the time of an exchange by a Partner of Units and Class B
Shares, if any, for Class A Shares and/or cash (collectively, including the
Initial Sale, an “Exchange”) (such time, the “Exchange Date”) (such assets and
any asset whose tax basis is determined, in whole or in part, by reference to
the adjusted basis of any such asset, the “Adjusted Assets”) by reason of such
Exchange and the receipt of payments under this Agreement;
WHEREAS, (i) the allocations of income, gain, loss, expense and other Tax items
of HLA and such Subsidiaries to the Corporation may be affected by the Basis
Adjustment (defined below) with respect to the Adjusted Assets and (ii) the Tax
items of the Corporation may be affected by the Imputed Interest (as defined
below);





--------------------------------------------------------------------------------



WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporation;
WHEREAS, the parties to this Agreement also desire to provide for a sharing of
certain potential Tax benefits that the Corporation may receive if the remedial
allocation method is elected with respect to certain HLA assets.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
undersigned parties agree as follows:
ARTICLE I

DEFINITIONS
As used in this Agreement, the terms set forth in this Article I shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined).
“Adjusted Asset” is defined in the recitals of this Agreement.
“Advisory Firm” means any accounting firm or any law firm, in each case, that is
nationally recognized as being expert in Tax matters and that is agreed to by
the Board.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Agreed Rate” means LIBOR plus 100 basis points.
“Agreement” is defined in the preamble of this Agreement.
“Amended Schedule” is defined in Section 2.04(b) of this Agreement.
“Amount Realized” means, in respect of an Exchange by an Applicable Partner, the
amount that is deemed for purposes of this Agreement to be the amount realized
by the Applicable Partner on the Exchange, which shall be the sum of (i) the
Market Value of the Class A Shares, the amount of cash and the amount or fair
market value of other consideration transferred to the Applicable Partner in the
Exchange and (ii) the Share of Liabilities attributable to the Units Exchanged.
“Applicable Partner” means any Partner to whom any portion of a Realized Tax
Benefit is Attributable hereunder.
“Assumed State and Local Tax Rate” means the Corporation’s tax rate calculated
by taking the sum of the products of (i) the Corporation’s income and franchise
tax


2



--------------------------------------------------------------------------------



apportionment rate(s) for each state and local jurisdiction in which the
Corporation files income or franchise tax returns for the relevant Taxable Year
and (ii) the highest corporate income and franchise tax rate(s) for each such
state and local jurisdiction. In calculating the Assumed State and Local Tax
Rate, such tax rate will be reduced by the assumed federal income tax benefit
received by the Corporation from state and local jurisdiction income and
franchise taxes (with such benefit calculated as the product of (a) such tax
rate and (b) the Corporation’s marginal U.S. federal income tax rate for the
relevant Taxable Year).
“Attributable”: The portion of any Realized Tax Benefit of the Corporation that
is “Attributable” to any Partner shall be determined by reference to the assets
that give rise to the depreciation, amortization or other similar deductions for
recovery of cost or basis (“Depreciation”) and increased basis upon a
disposition of an asset or with respect to Imputed Interest that produce the
Realized Tax Benefit, under the following principles:
(i)    Any Realized Tax Benefit arising from (A) a deduction to the Corporation
with respect to a Taxable Year for Depreciation arising in respect of a Basis
Adjustment to an Adjusted Asset, (B) a reduction in gain or increase in loss
upon the disposition of an Adjusted Asset that arises in respect of a Basis
Adjustment, or (C) a deduction of Imputed Interest with respect to payments
under this Agreement, is Attributable to the Applicable Partner to the extent
that the ratio of the aggregate amount of such items for such Taxable Year that
are attributable to Exchanges by the Applicable Partner bears to the aggregate
amount of all such items for such Taxable Year that are attributable to
Exchanges by all Applicable Partners.
(ii)    For the avoidance of doubt, in the case of a Basis Adjustment arising
with respect to an Exchange under section 734(b) of the Code, depreciation,
amortization or other similar deductions for recovery of cost or basis shall
constitute Depreciation only to the extent that such depreciation, amortization
or other similar deductions may produce a Realized Tax Benefit (and not to the
extent that such depreciation, amortization or other similar deductions may be
for the benefit of a Person other than the Corporation), as reasonably
determined by the Corporation.
“Available Cash” means all cash and cash equivalents of the Corporation on hand,
less the amount of cash reserves reasonably established in good faith by the
Corporation to (i) provide for the proper conduct of business of the
Corporation, or (ii) comply with applicable law or any Senior Obligations.
“Basis Adjustment” means the adjustment to the Tax basis of an Adjusted Asset
under Revenue Ruling 99-6 and sections 732 and 1012 of the Code (in situations
where, as a result of one or more Exchanges, a partnership becomes an entity
that is disregarded as separate from its owner for tax purposes) and under
sections 734(b), 743(b) and section 754 of the Code (in situations where,
following an Exchange, a partnership remains in existence as an entity for Tax
purposes) as a result of an Exchange and the payments made pursuant to this
Agreement. Notwithstanding any other provision of this Agreement, the amount of
any Basis Adjustment resulting from an Exchange of one or more Units shall be
determined without regard to any Pre-Exchange Transfer of such Units and as if
any such Pre-Exchange Transfer had not occurred. For the avoidance of doubt, any
adjustments under section 734(b) of the Code arising before the


3



--------------------------------------------------------------------------------



Initial Sale or as a result of the transactions undertaken in connection
therewith shall not be treated as resulting from Exchanges under this Agreement.
“Beneficial Ownership” (including correlative terms) shall have the meaning
ascribed to that term in Rule 13d-3 promulgated under the Exchange Act.
“Board” means the board of directors of the Corporation.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
“Change of Control” means the occurrence of any of the following events:
(i)    any Person or any group of Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Exchange Act, or any successor
provisions thereto, excluding any Permitted Transferee or any group of Permitted
Transferees, becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing more than fifty percent (50%) of the combined
voting power of the Corporation’s then outstanding voting securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of the Corporation then serving: individuals who, on
the IPO Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the IPO Date or whose
appointment, election or nomination for election was previously so approved or
recommended by the directors referred to in this clause (ii); or
(iii)    there is consummated a merger or consolidation of the Corporation or
any direct or indirect Subsidiary of the Corporation with any other corporation
or other entity, and, immediately after the consummation of such merger or
consolidation, either (x) the members of the Board immediately prior to the
merger or consolidation do not constitute at least a majority of the board of
directors of the company surviving the merger or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (y) all of the Persons who were the
respective Beneficial Owners of the voting securities of the Corporation
immediately prior to such merger or consolidation do not Beneficially Own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then-outstanding voting securities of the Person resulting from
such merger or consolidation; or
(iv)    the shareholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation, or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporation of


4



--------------------------------------------------------------------------------



all or substantially all of the Corporation’s assets, other than the sale or
other disposition by the Corporation of all or substantially all of the
Corporation’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are Beneficially Owned by
shareholders of the Corporation in substantially the same proportions as their
Beneficial Ownership of such securities of the Corporation immediately prior to
such sale.
“Class A Shares” is defined in the recitals of this Agreement.
“Class B Shares” is defined in the recitals of this Agreement.
“Code” is defined in the recitals of this Agreement.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Corporate Entity” means any direct Subsidiary of the Corporation which is
classified as a corporation for U.S. federal income tax purposes.
“Corporation” is defined in the preamble of this Agreement.
“Corporation Return” means the U.S. federal income Tax Return of the Corporation
filed with respect to Taxes of any Taxable Year.
“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.
“Default Rate” means LIBOR plus 500 basis points.
“Determination” shall have the meaning ascribed to such term in section 1313(a)
of the Code or similar provision of state or local tax law, as applicable, or
any other event (including the execution of a Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.
“Dispute” has the meaning set forth in Section 7.08(c) of this Agreement.
“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining an Early Termination Payment or the date of an
Individual Early Termination Notice for purposes of determining an Individual
Early Termination Payment.
“Early Termination Notice” is defined in Section 4.02 of this Agreement.
“Early Termination Schedule” is defined in Section 4.02 of this Agreement.


5



--------------------------------------------------------------------------------



“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.
“Early Termination Rate” means the lesser of (i) 7.5% and (ii) LIBOR plus 400
basis points.
“Exchange” is defined in the recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Exchange Agreement” means the exchange agreement effective on or about the date
hereof, among the Corporation, HLA and the Company Unitholders (as defined
therein) from time to time party thereto, as amended.
“Exchange Basis Schedule” is defined in Section 2.02 of this Agreement.
“Exchange Date” is defined in the recitals of this Agreement.
“Exchange Payment” is defined in Section 5.01 of this Agreement.
“Expert” is defined in Section 7.09 of this Agreement.
“HLA” is defined in the recitals of this Agreement.
“HLA Member” means each direct owner of a membership interest in HLA other than
the Corporation.
“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (and/or HLA, but only with respect to
Taxes imposed on HLA and allocable to the Corporation) using the same methods,
elections, conventions and similar practices used on the relevant Corporation
Return (and/or Tax Return of HLA) but using the Non-Stepped Up Tax Basis instead
of the tax basis reflecting the Basis Adjustments of the Adjusted Assets and
excluding any deduction attributable to Imputed Interest; provided, that for
purposes of determining the Hypothetical Tax Liability, the combined tax rate
for U.S. state and local Taxes shall be the Assumed State and Local Tax Rate.
“Imputed Interest” shall mean any interest imputed under section 1272, 1274 or
483 or other provision of the Code with respect to the Corporation’s payment
obligations under this Agreement.
“Individual Early Termination Notice” is defined in Section 4.02 of this
Agreement.
“Individual Early Termination Payment” is defined in Section 4.03(c) of this
Agreement.


6



--------------------------------------------------------------------------------



“Individual Valuation Assumptions” shall mean, as of an Early Termination Date,
the assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will have taxable income sufficient to fully
utilize the deductions arising from the Basis Adjustment and the Imputed
Interest during such Taxable Year, (2) the federal income tax rates and state
and local income tax rates that will be in effect for each such Taxable Year
will be those specified for each such Taxable Year by the Code and other law as
in effect on the Early Termination Date, (3) any loss carryovers generated by
the Basis Adjustment or the Imputed Interest and available as of the date of the
Early Termination Schedule will be utilized by the Corporation on a pro rata
basis from the date of the Early Termination Schedule through the scheduled
expiration date of such loss carryovers, and (4) any non-amortizable assets are
deemed to be disposed of in a fully taxable transaction for U.S. federal income
Tax purposes on the fifteenth anniversary of the earlier of the Basis Adjustment
and the Early Termination Date.
“Initial Sale” is defined in the recitals of this Agreement.
“IPO” is defined in the recitals of this Agreement.
“IPO Date” means the date on which Class A Shares in the Corporation are sold in
an initial public offering.
“LIBOR” means, during any month, a rate per annum equal to the USD LIBOR rate
for a period of one month, as published by the Wall Street Journal two (2)
Business Days prior to the commencement of such month, for dollar deposits (for
delivery on the first day of such month).
“LLC Agreement” means the Fourth Amended and Restated Limited Liability Company
Agreement of HLA, as such is from time to time amended or restated.
“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.
“Material Objection Notice” has the meaning set forth in Section 4.02 of this
Agreement.
“Net Tax Benefit” has the meaning set forth in Section 3.01(b) of this
Agreement.


7



--------------------------------------------------------------------------------



“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.
“Objection Notice” has the meaning set forth in Section 2.04(a) of this
Agreement.
“Partner” means each HLA Member (other than the Corporation), each owner of an
equity interest in an HLA Member and each other Person who from time to time
executes a joinder to this Agreement in form and substance reasonably
satisfactory to the Corporation. For the avoidance of doubt, Schedule 1 hereto
may provide limitations on the extent to which benefits of this Agreement may be
available to a particular Partner.
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
“Permitted Transferee” has the meaning set forth in Section 4.1 of the Exchange
Agreement.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Pre-Exchange Transfer” means any transfer (including upon the death of a
Partner) of one or more Units (i) that occurs prior to an Exchange of such
Units, and (ii) to which section 743(b) of the Code applies.
“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of the
Corporation (or HLA, but only with respect to Taxes imposed on HLA and allocable
to the Corporation for such Taxable Year), such actual Tax liability to be
computed with the adjustments described in this Agreement. If all or a portion
of the actual liability for Taxes of the Corporation, or HLA (but only with
respect to Taxes imposed on HLA and allocable to the Corporation for such
Taxable Year), for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.
“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of the Corporation (or HLA, but only with respect to
Taxes imposed on HLA and allocable to the Corporation for such Taxable Year)
over the Hypothetical Tax Liability for such Taxable Year, such actual Tax
liability to be computed with the adjustments described in this Agreement. If
all or a portion of the actual liability for Taxes of the Corporation, or HLA
(but only with respect to Taxes imposed on HLA and allocable to the Corporation
for such Taxable Year), for the Taxable Year arises as a result of an audit by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.


8



--------------------------------------------------------------------------------



“Reconciliation Dispute” has the meaning set forth in Section 7.09 of this
Agreement.
“Reconciliation Procedures” has the meaning set forth in Section 2.04(a) of this
Agreement.
“Rules” has the meaning set forth in Section 7.08(c) of this Agreement.
“Schedule” means any Exchange Basis Schedule, Tax Benefit Schedule or Early
Termination Schedule.
“Senior Obligations” has the meaning set forth in Section 5.01 of this
Agreement.
“Share of Liabilities” means, as to any Unit at the time of an exchange, the
portion of HLA partnership liabilities allocated to that Unit pursuant to
section 752 of the Code and the applicable Treasury Regulations in the hands of
the Applicable Partner immediately before the transfer to the Corporation.
“Specified Partner” means any Applicable Partner whose Individual Early
Termination Payment will be greater than (i) an amount initially determined by
the Board or (ii) a subsequent amount determined by the Board from time to time
provided such subsequent amount is greater than the amount determined by the
Board immediately preceding such subsequent amount.
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.
“Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.
“Taxable Year” means, for the Corporation or HLA, as the case may be, a taxable
year as defined in section 441(b) of the Code or comparable section of state or
local tax law, as applicable (and, therefore, for the avoidance of doubt, may
include a period of less than 12 months for which a Tax Return is made) ending
on or after an Exchange Date in which there is a Basis Adjustment due to an
Exchange.
“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, whether on an exclusive or on an alternative basis, and any interest
related to such Tax.


9



--------------------------------------------------------------------------------



“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.
“Unit” is defined in the recitals of this Agreement.
“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will have taxable income sufficient to fully
utilize the deductions arising from the Basis Adjustment and the Imputed
Interest during such Taxable Year, (2) the federal income tax rates and state
and local income tax rates that will be in effect for each such Taxable Year
will be those specified for each such Taxable Year by the Code and other law as
in effect on the Early Termination Date, (3) any loss carryovers generated by
the Basis Adjustment or the Imputed Interest and available as of the date of the
Early Termination Schedule will be utilized by the Corporation on a pro rata
basis from the date of the Early Termination Schedule through the scheduled
expiration date of such loss carryovers, (4) any non-amortizable assets are
deemed to be disposed of in a fully taxable transaction for U.S. federal income
Tax purposes on the fifteenth anniversary of the earlier of the Basis Adjustment
and the Early Termination Date, and (5) if, at the Early Termination Date, there
are Units that have not been Exchanged, then each such Unit shall be deemed to
be Exchanged for the Market Value of the Class A Shares and the amount of cash
that would be transferred if the Exchange occurred on the Early Termination
Date.
ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT
Section 2.01    Applicable Principles. Subject to Section 3.03, the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the actual liability for Taxes of the Corporation
for such Taxable Year attributable to the Basis Adjustments and Imputed
Interest, determined using a “with and without” methodology. The actual
liability for Taxes will take into account the deduction of the portion of the
Tax Benefit Payments that must be accounted for as Imputed Interest under the
Code based upon the characterization of the entire amount of such Tax Benefit
Payments as additional consideration payable by the Corporation for the Units
acquired in an Exchange. Carryovers or carrybacks of any Tax item attributable
to the Basis Adjustments and the Imputed Interest shall be considered to be
subject to the rules of the Code and the Treasury Regulations or the appropriate
provisions of U.S. state and local income Tax law, as applicable, governing the
use, limitation and expiration of carryovers or carrybacks of the relevant type.
If a carryover or carryback of any Tax item includes a portion that is
attributable to the Basis Adjustment or the Imputed Interest and another portion
that is not, such portions shall be considered to be used in accordance with the
“with and without” methodology. All Tax Benefit Payments (other than


10



--------------------------------------------------------------------------------



amounts accounted for as Imputed Interest under the Code) will (A) be treated as
subsequent upward purchase price adjustments that give rise to further Basis
Adjustments to Adjusted Assets for the Corporation and (B) have the effect of
creating additional Basis Adjustments to Adjusted Assets for the Corporation in
the year of payment, and, as a result, such additional Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate.
Section 2.02    Exchange Basis Schedule. Within 90 calendar days after the
filing of the U.S. federal income Tax Return of HLA for each Taxable Year in
which any Exchange has been effected, the Corporation shall deliver to the
Applicable Partner a schedule (the “Exchange Basis Schedule”) that shows, in
reasonable detail, for purposes of Taxes, (i) the actual unadjusted tax basis of
the Adjusted Assets as of each applicable Exchange Date, (ii) the Basis
Adjustment with respect to the Adjusted Assets as a result of the Exchanges
effected in such Taxable Year and all prior Taxable Years, calculated (a) in the
aggregate and (b) solely with respect to Exchanges by the Applicable Partner,
(iii) the period or periods, if any, over which the Adjusted Assets are
amortizable and/or depreciable and (iv) the period or periods, if any, over
which each Basis Adjustment is amortizable and/or depreciable (which, for
non-amortizable assets shall be based on the Valuation Assumptions).
Section 2.03    Tax Benefit Schedule. Within 90 calendar days after the filing
of the U.S. federal income Tax Return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to the Applicable Partner a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Schedule will become final
as provided in Section 2.04(a) of this Agreement and may be amended as provided
in Section 2.04(b) of this Agreement (subject to the procedures set forth in
Section 2.04(b)).
Section 2.04    Procedures, Amendments
(a)    Procedure. Every time the Corporation delivers to the Applicable Partner
an applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.04(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule, the Corporation shall also (i)
deliver to any Specified Partner schedules and work papers providing reasonable
detail regarding the preparation of the Schedule and (ii) allow any Specified
Partner reasonable access at no cost to the appropriate representatives at the
Corporation and the Advisory Firm in connection with a review of such Schedule.
The applicable Schedule shall become final and binding on all parties unless the
Applicable Partner, within 30 calendar days after receiving an Exchange Basis
Schedule or amendment thereto or within 30 calendar days after receiving a Tax
Benefit Schedule or amendment thereto, provides the Corporation with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith. If
the parties, for any reason, are unable to successfully resolve the issues
raised in such notice within 30 calendar days of receipt by the Corporation of
an Objection Notice, the Corporation and the Applicable Partner shall employ the
reconciliation procedures as described in Section 7.09 of this Agreement (the
“Reconciliation Procedures”).


11



--------------------------------------------------------------------------------



(b)    Amended Schedule. An applicable Schedule for any Taxable Year shall be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Applicable Partner or the correction of computational errors set forth in
such Schedule, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a material change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year, (v)
to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (such Schedule, an “Amended
Schedule”).
ARTICLE III

TAX BENEFIT PAYMENTS
Section 3.01    Payments
(a)    Within fifteen (15) calendar days of a Tax Benefit Schedule delivered to
an Applicable Partner becoming final in accordance with Section 2.04(a), or
earlier in the Corporation’s discretion, the Corporation shall pay to the
Applicable Partner for such Taxable Year the Tax Benefit Payment determined
pursuant to Section 3.01(b) in the amount Attributable to the Applicable
Partner. Each such Tax Benefit Payment shall be made by electronic payment to a
bank account of the Applicable Partner previously designated by such Partner to
the Corporation or, if no such account has been designated, by check. For the
avoidance of doubt, no Tax Benefit Payment shall be made in respect of estimated
tax payments, including, without limitation, federal income tax payments.
(b)    A “Tax Benefit Payment” means an amount, not less than zero, equal to the
sum of the Net Tax Benefit and the Interest Amount. The “Net Tax Benefit” for
each Taxable Year shall be an amount equal to the excess, if any, of 85% of the
Cumulative Net Realized Tax Benefit as of the end of such Taxable Year over the
total amount of payments previously made under this Section 3.01, excluding
payments attributable to any Interest Amount; provided, however, that for the
avoidance of doubt, no Partner shall be required to return any portion of any
previously made Tax Benefit Payment. The “Interest Amount” for a given Taxable
Year shall equal the interest on the Net Tax Benefit for such Taxable Year
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporation Return with respect to Taxes for the most recently ended Taxable
Year until the Payment Date. In the case of a Tax Benefit Payment made in
respect of an Amended Schedule, the “Interest Amount” shall equal the interest
on the Net Tax Benefit for such Taxable Year calculated at the Agreed Rate from
the date of such Amended Schedule becoming final in accordance with Section
2.04(a) until the Payment Date. The Net Tax Benefit and the Interest Amount
shall be determined separately with respect to each separate Exchange, on a
Unit-by-Unit basis by reference to the Exchange of a Unit and the resulting
Basis Adjustment to the Corporation.


12



--------------------------------------------------------------------------------



Notwithstanding any provision of this Agreement to the contrary, any Partner may
elect with respect to any Exchange to limit the aggregate Tax Benefit Payments
made to such Partner in respect of any such Exchange to a specified dollar
amount or specified percentage of the Amount Realized by such Partner with
respect to such Exchange (or such other limitation selected by the Partner and
consented to by the Corporation, which consent shall not be unreasonably
withheld). The Partner shall exercise its rights under the preceding sentence by
notifying the Corporation of its desire to impose such a limit and the specified
percentage (or such other limitation selected by the Partner) and such other
details as may be necessary (including whether such limit includes the Interest
Amounts in respect of any such Exchange) in the Exchange Notice delivered by
such Partner with respect to such Exchange in accordance with Section 2.1(a)(ii)
of the Exchange Agreement.
(c)    The Corporation shall use commercially reasonable efforts to ensure that
it has sufficient Available Cash to make all payments due under this Agreement
without regard to the last sentence of Section 4.01(d), including using
commercially reasonable efforts to cause HLA to make distributions to the
Corporation to make such payments so long as there is not a continuing default
or event of default under any credit agreement, loan agreement, note, indenture
or other agreement governing indebtedness of HLA or any of its Subsidiaries or
the Corporation and such distribution by HLA or payment by the Corporation would
not give rise to a default under any such credit agreement, loan agreement,
note, indenture or other agreement governing indebtedness of HLA or any of its
Subsidiaries or the Corporation.
Section 3.02    No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement will result in 85% of the Cumulative Net Realized Tax Benefit,
and the Interest Amount thereon, being paid to the Partners pursuant to this
Agreement. The provisions of this Agreement shall be construed in the
appropriate manner so that these fundamental results are achieved.
Section 3.03    Pro Rata Payments. For the avoidance of doubt, to the extent (i)
the Corporation’s deductions with respect to any Basis Adjustment are limited in
a particular Taxable Year or (ii) the Corporation lacks sufficient funds to
satisfy its obligations to make all Tax Benefit Payments due in a particular
Taxable Year, the limitation on the deductions, or the Tax Benefit Payments that
may be made, as the case may be, shall be taken into account or made for the
Partners in the same proportion as Tax Benefit Payments would have been made
absent the limitations set forth in clauses (i) and (ii) of this paragraph, as
applicable.
Section 3.04    Remedial Allocation Method. In the event that the remedial
allocation method shall be elected with respect to the gain or loss on
disposition of any HLA asset that is a partnership interest for U.S. federal
income Tax purposes, then with respect to each item of loss allocated to the
Corporation as a remedial item upon the disposition of such a partnership
interest, the Corporation shall be required to pay to the HLA Members an
aggregate amount of cash equal to 85% of the actually realized net tax savings
for the Corporation that is attributable to such loss, calculated on a with and
without basis as determined by the Corporation in its reasonable discretion, and
such payment from the Corporation shall be divided among such


13



--------------------------------------------------------------------------------



HLA Members in proportion to their respective Percentage Interests in HLA.
Payments under this Section 3.04 shall be made within 90 calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for the relevant
Taxable Year.
ARTICLE IV

TERMINATION
Section 4.01    Early Termination and Breach of Agreement.
(a)    The Corporation may terminate this Agreement with respect to all of the
Units held (or previously held and exchanged) by all Partners at any time by
paying to all of the Partners the Early Termination Payment; provided, however,
that this Agreement shall terminate only upon the receipt of the Early
Termination Payment by all Partners, and provided, further, that the Corporation
may withdraw any notice to execute its termination rights under this Section
4.01(a) prior to the time at which any Early Termination Payment has been paid.
Upon payment of the Early Termination Payments by the Corporation under this
Section 4.01(a), neither the Applicable Partners nor the Corporation shall have
any further payment obligations under this Agreement in respect of such
Partners, other than for any (a) Tax Benefit Payment agreed to by the
Corporation and an Applicable Partner as due and payable but unpaid as of the
Early Termination Notice and (b) Tax Benefit Payment due for the Taxable Year
ending with or including the date of the Early Termination Notice (except to the
extent that the amount described in clause (b) is included in the Early
Termination Payment). For the avoidance of doubt, if an Exchange occurs after
the Corporation makes the Early Termination Payments with respect to all
Partners, the Corporation shall have no obligations under this Agreement with
respect to such Exchange, and its only obligations under this Agreement with
respect to such Exchange in such case shall be its obligations to all Partners
under Section 4.03(a).
(b)    The Corporation may terminate the rights under this Agreement of any
Partner who is not a Specified Partner with respect to Exchanges occurring prior
to the date thereof at any time by paying to such Partner an Individual Early
Termination Payment as calculated with respect to such Partner (taking into
account only those Exchanges that have occurred prior to the date thereof, and
for the avoidance of doubt not taking into account Units not yet Exchanged, nor
taking into account Units Exchanged in prior Exchanges for which Individual
Early Termination Payments have already been received); provided, however, that
the Corporation may withdraw any notice to execute its termination rights under
this Section 4.01(b) prior to the time at which any Individual Early Termination
Payment has been paid. Upon payment of the Individual Early Termination Payment
by the Corporation to such Partner, neither the Applicable Partner nor the
Corporation shall have any further payment obligations under this Agreement in
respect of such Exchanges by such Partner, other than for any (a) Tax Benefit
Payment agreed to by the Corporation and such Partner as due and payable but
unpaid as of the Individual Early Termination Notice and (b) Tax Benefit Payment
due for the Taxable Year ending with or including the date of the Individual
Early Termination Notice (except to the extent that the amount described in
clause (b) is included in the Individual Early Termination Payment). For the
avoidance of doubt, a termination pursuant to this Section 4.01(b) shall not
impact the


14



--------------------------------------------------------------------------------



rights or obligations of the Corporation and such Partner with respect to
Exchanges occurring after the date of such termination.
(c)    In the event of a Change of Control, all obligations hereunder shall be
accelerated and such obligations shall be calculated pursuant to this Article IV
as if an Early Termination Notice had been delivered on the closing date of the
Change of Control and utilizing the Valuation Assumptions by substituting the
phrase “the closing date of a Change of Control” in each place where the phrase
“Early Termination Date” appears. Such obligations shall include, but not be
limited to, (1) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control, (2) any Tax Benefit Payments agreed to by the Corporation and the
Partners as due and payable but unpaid as of the Early Termination Notice and
(3) any Tax Benefit Payments due for any Taxable Year ending prior to, with or
including the closing date of a Change of Control (except to the extent that any
amounts described in clauses (2) or (3) are included in the Early Termination
Payment). For the avoidance of doubt, Sections 4.02 and 4.03 shall apply to a
Change of Control, mutadis mutandi.
(d)    In the event that the Corporation breaches any of its material
obligations under this Agreement with respect to one or more Partners, whether
as a result of failure to make any payment when due, failure to honor any other
material obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the Bankruptcy Code or
otherwise, and does not cure such breach within ninety (90) days of receipt of
notice of such breach from such Partner or Partners, then all obligations
hereunder with respect to such Partner or Partners shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include, but not be limited to,
(1) an Early Termination Payment calculated with respect to such Partner or
Partners pursuant to Section 4.01(a) as if an Early Termination Notice had been
delivered to such Partner or Partners on the date of the breach, (2) any Tax
Benefit Payment agreed to by the Corporation and such Partner or Partners as due
and payable but unpaid as of the date of a breach, and (3) any Tax Benefit
Payment due to such Partner or Partners for the Taxable Year ending with or
including the date of a breach (except to the extent that any amounts described
in clauses (2) or (3) are included in the Early Termination Payment).
Notwithstanding the foregoing, in the event that the Corporation breaches any of
its material obligations under this Agreement with respect to one or more
Partners, such Partners shall be entitled to elect to receive the amounts set
forth in clauses (1), (2) and (3), above or to seek specific performance of the
terms hereof. The parties agree that the Corporation’s failure to make any
payment due pursuant to this Agreement within three months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this Agreement for all purposes of this Agreement; provided, that it will not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three months of the date such
payment is due; provided, further, that the failure to make any payment due
pursuant to this Agreement as a result of (a) a prohibition, restriction or
covenant under any credit agreement, loan agreement, note, indenture or other
agreement governing indebtedness of HLA or any of its Subsidiaries or the
Corporation or (b) restrictions under applicable law shall not be considered to
be a breach of a material obligation under this Agreement.


15



--------------------------------------------------------------------------------



(e)    The undersigned parties hereby acknowledge and agree that the timing,
amounts and aggregate value of Tax Benefit Payments pursuant to this Agreement
are not reasonably ascertainable.
Section 4.02    Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.01(a) or Section 4.01(b) above,
the Corporation shall deliver to each Partner whose rights are being terminated
notice of such intention to exercise such right (an “Early Termination Notice”
in the case of an early termination under Section 4.01(a) or an “Individual
Early Termination Notice” in the case of an early termination under Section
4.01(b)) and a schedule (the “Early Termination Schedule”) specifying the
Corporation’s intention to exercise such right and showing in reasonable detail
the calculation of the Early Termination Payment or Individual Early Termination
Payment with respect to such Partner. The applicable Early Termination Schedule
shall become final and binding on the Corporation and such Partner unless such
Partner, within 30 calendar days after receiving the Early Termination Schedule
provides the Corporation with notice of a material objection to such Schedule
made in good faith (“Material Objection Notice”). If the parties, for any
reason, are unable to successfully resolve the issues raised in such notice
within 30 calendar days after receipt by the Corporation of the Material
Objection Notice, the Corporation and the Partner shall employ the
Reconciliation Procedures as described in Section 7.09 of this Agreement.
Section 4.03    Payment upon Early Termination.
(a)    Within fifteen (15) calendar days after agreement between the Applicable
Partner and the Corporation of an Early Termination Schedule, the Corporation
shall pay to the Applicable Partner an amount equal to the Early Termination
Payment or the Individual Early Termination Payment, as the case may be. Such
payment shall be made by wire transfer of immediately available funds to a bank
account designated by the Applicable Partner.
(b)    The “Early Termination Payment” as of the date of the delivery of an
Early Termination Schedule shall equal with respect to the Applicable Partner
the present value, discounted at the Early Termination Rate as of such date, of
all Tax Benefit Payments that would be required to be paid by the Corporation to
the Applicable Partner beginning from the Early Termination Date and assuming
that the Valuation Assumptions are applied.
(c)    The “Individual Early Termination Payment” as of the date of the delivery
of an Early Termination Schedule shall equal with respect to the Applicable
Partner the present value, discounted at the Early Termination Rate as of such
date, of all Tax Benefit Payments that would be required to be paid by the
Corporation to the Applicable Partner beginning from the Early Termination Date
and assuming that the Individual Valuation Assumptions are applied (taking into
account only those Exchanges that have occurred prior to the date of the
applicable Individual Early Termination Notice, and for the avoidance of doubt
not taking into account Units not yet Exchanged, nor taking into account Units
Exchanged in prior Exchanges for which Individual Early Termination Payments
have already been received).


16



--------------------------------------------------------------------------------



ARTICLE V

SUBORDINATION AND LATE PAYMENTS
Section 5.01    Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment, Early Termination Payment or
Individual Early Termination Payment required to be made by the Corporation to a
Partner or to the Partners under this Agreement (an “Exchange Payment”) shall
rank subordinate and junior in right of payment to any principal, interest or
other amounts due and payable in respect of any current or future obligations in
respect of indebtedness for borrowed money of the Corporation and its
Subsidiaries (“Senior Obligations”) and shall rank pari passu with all current
or future unsecured obligations of the Corporation that are not Senior
Obligations.
Section 5.02    Late Payments by the Corporation. The amount of all or any
portion of any Exchange Payment not made to any Partner when due under the terms
of this Agreement shall be payable together with any interest thereon, computed
at the Default Rate and commencing from the date on which such Exchange Payment
was due and payable.
ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION
Section 6.01    Partner Participation in the Corporation’s and HLA’s Tax
Matters. Except as otherwise provided herein, the Corporation shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Corporation and HLA, including without limitation the preparation, filing or
amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes. Notwithstanding the foregoing, the Corporation shall notify
the Partners of, and keep the Partners reasonably informed with respect to the
portion of any audit of the Corporation and HLA by a Taxing Authority the
outcome of which is reasonably expected to affect the Partners’ rights and
obligations under this Agreement, and shall provide to the Partners reasonable
opportunity to provide information and other input to the Corporation, HLA and
their respective advisors concerning the conduct of any such portion of such
audit; provided, however, that the Corporation and HLA shall not be required to
take any action that is inconsistent with any provision of the LLC Agreement.
Section 6.02    Consistency. The Corporation and the Partners agree to report
and cause to be reported for all purposes, including federal, state, local and
foreign Tax purposes and financial reporting purposes, all Tax-related items
(including without limitation the Basis Adjustment and each Tax Benefit Payment)
in a manner consistent with that specified by the Corporation in any Schedule
required to be provided by or on behalf of the Corporation under this Agreement
unless the Corporation or a Partner receives a written opinion from an Advisory
Firm that reporting in such manner is more likely than not to result in an
imposition of penalties pursuant to the Code. Any Dispute concerning such advice
shall be subject to the terms of Section 7.09.


17



--------------------------------------------------------------------------------



Section 6.03    Cooperation. The Partners shall each (a) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter, and
the Corporation shall reimburse each Partner for any reasonable third-party
costs and expenses incurred pursuant to this Section.
ARTICLE VII

MISCELLANEOUS
Section 7.01    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
if to the Corporation, to:
One Presidential Blvd., 4th Floor
Bala Cynwyd, PA 19004
Phone: (610) 617-6076
Fax: (610) 617-9854
Attention: General Counsel


with a copy to:


Drinker Biddle &Reath LLP
One Logan Square, Ste. 2000
Philadelphia, PA 19103-6996
Phone: (215) 988-2700
Fax: (215) 988-2757
Attention: H. John Michel, Jr., Esq.
    




18



--------------------------------------------------------------------------------



if to HLA, to:
One Presidential Blvd., 4th Floor
Bala Cynwyd, PA 19004
Phone: (610) 617-6076
Fax: (610) 617-9854
Attention: General Counsel


with a copy to:
Drinker Biddle &Reath LLP
One Logan Square, Ste. 2000
Philadelphia, PA 19103-6996
Phone: (215) 988-2700
Fax: (215) 988-2757
Attention: H. John Michel, Jr., Esq.


if to the Partners or any Partner, to:
the address and facsimile number set forth for such Partner in the records of
HLA.
Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
Section 7.02    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
Section 7.03    Entire Agreement. This Agreement, the Exchange Agreement and the
LLC Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective members,
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
Section 7.04    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the Commonwealth of Pennsylvania (and,
to the extent applicable, federal law), without regard to the conflicts of laws
principles thereof that would mandate the application of the laws of another
jurisdiction.


19



--------------------------------------------------------------------------------



Section 7.05    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
Section 7.06    Successors; Assignment; Amendments; Waivers. No Partner may
assign its rights under this Agreement to any person without the prior written
consent of the Corporation; provided, however, (i) that, to the extent Units are
effectively transferred in accordance with the terms of the LLC Agreement, the
transferring Partner shall assign to the transferee of such Units the
transferring Partner’s rights under this Agreement with respect to such
transferred Units, as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporation,
agreeing to become a “Partner” for all purposes of this Agreement, except as
otherwise provided in such joinder, and (ii) that, once an Exchange has
occurred, any and all payments that may become payable to a Partner pursuant to
this Agreement with respect to such Exchange may be assigned to any Person or
Persons, as long as any such Person has executed and delivered, or, in
connection with such assignment, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporation,
agreeing to be bound by Section 7.12 and acknowledging specifically the last
sentence of the next paragraph. For the avoidance of doubt, to the extent a
Partner or other Person transfers Units to a Partner as may be permitted by the
LLC Agreement, the Partner receiving such Units shall have all rights under this
Agreement with respect to such transferred Units as such Partner has, under this
Agreement, with respect to the other Units held by him.
No provision of this Agreement may be amended unless such amendment is approved
in writing by each of the Corporation and HLA, and by Partners who would be
entitled to receive at least two-thirds of the Early Termination Payments
payable to all Partners hereunder if the Corporation had exercised its right of
early termination under Section 4.01(a) on the date of the most recent Exchange
prior to such amendment (excluding, for purposes of this sentence, all payments
made to any Partner pursuant to this Agreement since the date of such most
recent Exchange); provided, that no such amendment shall be effective if such
amendment will have a disproportionate effect on the payments certain Partners
will or may receive under this Agreement unless at least two-thirds of such
Partners disproportionately effected (with such two-thirds threshold being
measured by the entitlement to Early Termination Payments as set forth in the
preceding portion of this sentence) consent in writing to such amendment. No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.
All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by, the parties hereto and
their respective


20



--------------------------------------------------------------------------------



successors, assigns, heirs, executors, administrators and legal representatives.
The Corporation shall require and cause any direct or indirect successor
(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.
Section 7.07    Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
Section 7.08    Submission to Jurisdiction; Dispute Resolution.
(a)    Except as provided in Section 7.09, any Dispute as to the interpretation
of this Agreement shall be resolved by the Corporation in its sole discretion,
provided that such resolution shall reflect a reasonable interpretation of the
provisions of this Agreement and that such resolution shall not be inconsistent
with the fundamental results described in Section 3.02 of this Agreement.
(b)    The remainder of this Section 7.08 shall not apply with respect to claims
of a Specified Partner arising out of, relating to or in connection with the
validity, negotiation, execution, performance or non-performance of this
Agreement.
(c)    Except as otherwise expressly provided by Section 7.08(a) or Section
7.09, any dispute, controversy or claim arising out of or in connection with
this Agreement, or the interpretation, breach, termination or validity thereof
(“Dispute”) shall be finally resolved by arbitration in accordance with the
Comprehensive Arbitration Rules and Procedures of JAMS then in effect (the
“Rules”), except as modified herein and such arbitration shall be administered
by JAMS. The place of arbitration shall be Philadelphia, PA.
(d)    There shall be one arbitrator who shall be agreed upon by the parties
within twenty (20) days of receipt by respondent of a copy of the demand for
arbitration. If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by JAMS in accordance with the
listing, striking and ranking procedure in the Rules, with each party being
given a limited number of strikes, except for cause. Any arbitrator appointed by
JAMS shall be a retired judge or a practicing attorney with no less than fifteen
years of experience with corporate and partnership matters and an experienced
arbitrator. In rendering an award, the arbitrator shall be required to follow
the laws of the state of Pennsylvania.
(e)    The award shall be in writing and shall briefly state the findings of
fact and conclusions of law on which it is based. The arbitrator shall not be
permitted to award punitive, multiple or other non-compensatory damages. The
award shall be final and binding upon the parties and shall be the sole and
exclusive remedy between the parties regarding any claims, counterclaims, issues
or accounting presented to the arbitrator. Judgment upon the award may be
entered in any court having jurisdiction over any party or any of its assets.
Any costs or


21



--------------------------------------------------------------------------------



fees (including attorneys’ fees and expenses) incident to enforcing the award
shall be charged against the party resisting such enforcement.
(f)    All Disputes shall be resolved in a confidential manner. The arbitrator
shall agree to hold any information received during the arbitration in the
strictest of confidence and shall not disclose to any non-party the existence,
contents or results of the arbitration or any other information about such
arbitration. The parties to the arbitration shall not disclose any information
about the evidence adduced or the documents produced by the other party in the
arbitration proceedings or about the existence, contents or results of the
proceeding except as may be required by law, regulatory or governmental
authority or as may be necessary in an action in aid of arbitration or for
enforcement of an arbitral award. Before making any disclosure permitted by the
preceding sentence (other than private disclosure to financial regulatory
authorities), the party intending to make such disclosure shall use reasonable
efforts to give the other party reasonable written notice of the intended
disclosure and afford the other party a reasonable opportunity to protect its
interests.
(g)    Barring extraordinary circumstances (as determined in the sole discretion
of the arbitrator), discovery shall be limited to pre-hearing disclosure of
documents that each side will present in support of its case, and non-privileged
documents essential to a matter of import in the proceeding for which a party
has demonstrated a substantial need. The parties agree that they will produce to
each other all such requested non-privileged documents, except documents
objected to and with respect to which a ruling has been or shall be sought from
the arbitrator. There will be no depositions.
Section 7.09    Reconciliation. In the event that the Corporation and an
Applicable Partner are unable to resolve a disagreement with respect to the
matters governed by Section 2.04, 4.02 or 6.02 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner in a nationally recognized
accounting firm or a law firm (other than the Advisory Firm), and the Expert
shall not, and the firm that employs the Expert shall not, have any material
relationship with either the Corporation or the Applicable Partner or other
actual or potential conflict of interest. If the parties are unable to agree on
an Expert within fifteen (15) days of receipt by the respondent(s) of written
notice of a Reconciliation Dispute, the Expert shall be appointed by JAMS. The
Expert shall resolve any matter relating to the Exchange Basis Schedule or an
amendment thereto or the Early Termination Schedule or an amendment thereto
within 30 calendar days and shall resolve any matter relating to a Tax Benefit
Schedule or an amendment thereto within 15 calendar days or as soon thereafter
as is reasonably practicable, in each case after the matter has been submitted
to the Expert for resolution. Notwithstanding the preceding sentence, if the
matter is not resolved before the date any payment that is the subject of a
disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, such payment shall be
paid on the date such payment would be due and such Tax Return may be filed as
prepared by the Corporation, subject to adjustment or amendment upon resolution.
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be


22



--------------------------------------------------------------------------------



borne jointly by the Corporation and the Applicable Partner, with each party
bearing one-half of such costs. The Corporation and each Applicable Partner
shall bear their own costs and expenses of such proceeding. Any dispute as to
whether a dispute is a Reconciliation Dispute within the meaning of this Section
7.09 shall be decided by the Expert. The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporation and the Applicable Partner and
may be entered and enforced in any court having jurisdiction.
Section 7.10    Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts, if
any, as the Corporation is required to deduct and withhold with respect to the
making of such payment under the Code, or any provision of state, local or
foreign tax law. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by the Corporation, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Applicable
Partner.
Section 7.11    Admission of the Corporation into a Consolidated Group. If the
Corporation becomes a member of an affiliated or consolidated group of
corporations that files a consolidated income tax return pursuant to sections
1501 et seq. of the Code or any corresponding provisions of state, local or
foreign law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments, Individual Early Termination Payments and other applicable
items hereunder shall be computed with reference to the consolidated taxable
income of the group as a whole.
Section 7.12    Confidentiality. Each Partner and assignee acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, shall keep and retain in the strictest confidence and not disclose to
any Person any confidential matters, acquired pursuant to this Agreement, of the
Corporation, its Affiliates and successors and the other Partners, confidential
information concerning the Corporation, its Affiliates and successors and the
other Partners, including marketing, investment, performance data, credit and
financial information, and other business affairs of the Corporation, its
Affiliates and successors and the other Partners learned of by the Partner
heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of such
Partner in violation of this Agreement) or is generally known to the business
community and (ii) the disclosure of information to the extent necessary for a
Partner to prepare and file his or her Tax Returns, to respond to any inquiries
regarding such Tax Returns from any Taxing Authority or to prosecute or defend
any action, proceeding or audit by any taxing authority with respect to such Tax
Returns. Notwithstanding anything to the contrary herein, each Partner and
assignee (and each employee, representative or other agent of such Partner or
assignee, as applicable) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of (x) the Corporation, HLA,
the Partners and their Affiliates and (y) any of their transactions, and all
materials of any kind


23



--------------------------------------------------------------------------------



(including opinions or other tax analyses) that are provided to the Partners
relating to such tax treatment and tax structure.
If a Partner or assignee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 7.12, the Corporation shall have the right
and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Affiliates or the other Partners and that money
damages alone shall not provide an adequate remedy to such Persons. Such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.
Section 7.13    Partnership Agreement. To the extent this Agreement imposes
obligations upon HLA or a member of HLA, this Agreement shall be treated as part
of the partnership agreement of HLA as described in section 761(c) of the Code
and sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.
Section 7.14    Joinder. HLA shall have the power and authority (but not the
obligation) to permit any Person who becomes a member of HLA to execute and
deliver a joinder to this Agreement promptly upon acquisition of membership
interests in HLA by such Person, and such Person shall be treated as a “Partner”
for all purposes of this Agreement.
[Signature pages follow]






24



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Corporation, HLA and each HLA Member have duly executed
this Agreement as of the date first written above.
HAMILTON LANE INCORPORATED
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
HAMILTON LANE ADVISORS, L.L.C.
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
HAMILTON LANE ADVISORS, INC.
 
 
By:
/s/ Mario L. Giannini
 
Name: Mario L. Giannini
 
Title: President
 
 
HLA INVESTMENTS, LLC
By:
HRHLA, LLC, its managing member
 
 
By:
/s/ Hartley R. Rogers
 
Name: Hartley Rogers
 
Title: Manager
 
 
HL MANAGEMENT INVESTORS, LLC
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
/s/ Mario L. Giannini
Mario Giannini
 
 
MARIO GIANNINI 2008 ANNUITY TRUST
 
 
By:
/s/ Joseph G. Maniaci
 
Name: Joseph G. Maniaci, Equire
 
Title: Trustee
 
 
/s/ Paul Waller
Paul Waller



